Filed 7/31/13 In re Christian A. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re CHRISTIAN A., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,                                                                                F065782

         Plaintiff and Respondent,                                             (Super. Ct. No. 12JQ0092)

                   v.
                                                                                         OPINION
CHRISTIAN A.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. George
Orndoff, Judge.
         John K. Cotter, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Jr., Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein
and Larenda R. Delaini, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Poochigian, J. and Detjen, J.
       On June 19, 2012, a single-count juvenile wardship petition (petition) was filed in
which it was alleged that appellant, Christian A., a minor, committed a lewd and
lascivious act upon a person under the age of 14, in violation of Penal Code section 288,
subdivision (a).1 On August 7, 2012, appellant admitted the allegation, and on August
21, 2012, at the disposition hearing, the juvenile court adjudged appellant a ward of the
court, placed him on probation, and ordered he serve at least 30 days, but no more than
one year, in the Kings County Juvenile Center.
       The petition contained the following: “NOTICE: Conviction of this offense will
require you to register pursuant to Penal Code section 290. Willful failure to register is a
crime.”2 We refer to this notice as the section 290 notice. At the disposition hearing,
appellant requested (1) the juvenile court strike the section 290 notice from the petition
and (2) language be added to the terms and conditions of probation explicitly stating
appellant is not ordered to register as a sex offender. The juvenile court denied the first
request and did not respond to the second.
       On appeal, appellant contends the juvenile court erred in not granting both
requests. Respondent concedes the point as to the first request and does not respond to
appellant’s claim as to the second. We will direct the juvenile court to strike the section
290 notice from the petition and to notify appropriate juvenile court authorities in Texas
of this correction.




1      Except as otherwise indicated, all statutory references are to the Penal Code.
2      Section 290, the Sex Offender Registration Act, mandates, inter alia, that juveniles
adjudicated of certain enumerated offenses register with law enforcement officials when
they are discharged from Department of Corrections and Rehabilitation (DCRJJ),
formerly known as the California Youth Authority. (In re Bernardino S. (1992) 4
Cal.App.4th 613, 619-620 (Bernardino S.).)


                                              2
                  FACTUAL AND PROCEDURAL BACKGROUND
Factual Background
       Defense counsel, in reciting the factual basis for appellant’s admission, stated the
following: “On or about ... July 1st, 2011, [appellant] was visiting his biological father in
Lemoore, California ... and he met for the first time [his] younger half-sister ....
[Appellant] touched her vaginal area under her swim suit for purposes of sexual
gratification.” The victim was 12 years old and appellant was 16 years old.
       Appellant lives in Garland, Texas, with his maternal grandmother. The probation
officer opined, “[t]he most appropriate course of action ... is Wardship, a short-term
commitment and allowing the minor to return to Texas, utilizing Juvenile Interstate
Compact.”
Procedural Background
        At the arraignment, the juvenile court stated that the section 290 notice was not an
“accurate statement of the law.” Defense counsel concurred, asserting the section 290
sex offender registration requirement applies to juveniles committed to the DCRJJ, and
appellant could not be committed to DCRJJ because the sole offense alleged in the
petition was not listed in Welfare and Institutions Code section 707, subdivision (b).
       At the disposition hearing, defense counsel argued, “I believe this case will
[eventually] go back to Texas after some period of time, and I am concerned that they are
trying to impose a sex registration requirement. So I am asking that the Court with the
District Attorney’s approval, of course, strike the [section 290 notice]. I am asking as
[condition of probation] number 32, that [appellant] is not ordered to register as a sex
offender so there would be no question about that when it goes to Texas.”3
       The juvenile court responded, “Texas gets to do whatever Texas wants to do but
my understanding of the current California law is that this is not a registerable offense.”

3      The report of the probation officer sets forth 31 sequentially numbered proposed
conditions of probation.


                                               3
Ultimately, the juvenile court ruled, “I don’t think striking [the section 290 notice] from
the Petition would have any effect because Texas can do what Texas wants to do .... It’s
on the record and I have no control [over] what Texas is going to do.”
        Defense counsel responded, “Well, how about a finding of order number 32 that
we add that he is not being ordered to register at this time. [T]hat’s a correct statement.”
The juvenile court did not respond to this request.
        Toward the close of the hearing, the court set a status review hearing for August
20, 2013, and stated, “We expect the case will be transferred to Texas long before that
....”
                                        DISCUSSION
        Appellant contends, and respondent concedes, that the juvenile court erred in
refusing to strike the section 290 notice from the petition. We agree.
        A juvenile ward is required to comply with the sex offender registration
requirements of section 290 only if the ward is discharged or paroled from DCRJJ. (§§
290, 290.008; Bernardino S., supra, 4 Cal.App.4th at pp. 619–620.) A minor can be
ordered committed to DCRJJ only for violations of offenses listed in Welfare and
Institutions Code section 707, subdivision (b). (In re C.H. (2011) 53 Cal.4th 94, 102.)
The only offense alleged in the instant petition, a violation of section 288, subdivision
(a), is not one of the listed offenses. Therefore, as the juvenile court stated, the
admonition in the petition that appellant could be required to register under section 290
was incorrect. As respondent concedes, “Since appellant cannot be committed to
[DCRJJ] for the offense that he admitted [citation], the juvenile court should have
ordered stricken from the petition the language regarding mandatory sex offender
registration, as the duty to register for this offense will not arise in California.”
        Moreover, in order to insure that the State of Texas has correct information
regarding appellant’s case, we will, as the parties urge, direct the juvenile court to inform
appropriate juvenile court authorities in Texas of this correction. This order will make it


                                               4
unnecessary for this court to also order, as appellant urges, that an explicit statement be
added to the terms and conditions of probation that appellant is not required to register as
a sex offender under California law.
                                       DISPOSITION
       The matter is remanded to the juvenile court. On remand, the juvenile court is
directed to strike the portion of the juvenile wardship petition filed June 19, 2012,
notifying appellant that he could be required to register as a sex offender if “convicted”
of the offense alleged in the petition. The juvenile court is further directed to notify in
writing appropriate juvenile court authorities in Texas of this correction. In all other
respects the judgment is affirmed.




                                              5